Citation Nr: 0932378	
Decision Date: 08/28/09    Archive Date: 09/04/09

DOCKET NO.  05-21 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.	Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.	Entitlement to service connection for tinnitus in the 
left ear.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1970 to November 
1971.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 2004 by the 
Department of Veterans Affairs (VA) Nashville, Tennessee 
Regional Office (RO). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

PTSD

The Veteran alleges that his currently diagnosed PTSD 
resulted from in service stressors during his time in Da 
Nang, Vietnam including being under fire from the enemy and 
explosions, specifically an explosion of a fuel depot.  He 
reported fears of the enemy hiding around him and are present 
in shadows.  The Veteran has stated he has flashbacks, 
nightmares, and memory lapses of his time in Vietnam.

Service personnel records indicate that the Veteran served in 
Vietnam from August 1970 to May 1971 "participat[ing] in 
operations against Communist aggression in the [Republic of 
Vietnam]."  According the Veteran's record of service, 
during this time he was with the Headquarters and Service 
battalion, Support Company, as a general warehouseman, 
messman, and an engineer equipment operator (materials 
handling equipment).  The Veteran was awarded the National 
Defense Service Medal, Vietnamese Service Medial with 1 Star, 
and the Vietnamese Campaign Medial with Device.  It is 
unclear whether the Veteran was engaged in combat with the 
enemy given the evidence on record. 

The Veteran's service treatment records indicate that in 
February 1970 he had a history of poor adjustment, being 
antisocial, and reported having trouble "worrying a lot."  
The military examiner reported the Veteran as being mildly 
apprehensive, not depressed but somewhat homesick.  However, 
there are no diagnosis of psychological conditions during 
service. 

In November 2003, the Veteran was diagnosed with PTSD and 
major depressive disorder associated with chronic PTSD at a 
VA clinic.  See VA treatment record, dated November 2003.  
Since his diagnosis the Veteran has been receiving treatment 
at the VA clinics for medication and attending therapy 
classes learning how to cope with his PTSD.  See VA treatment 
records, dated July 2003 to January 2006.

Given the Veteran's current diagnosis of PTSD, service 
personnel records, and service treatment records, the Board 
finds further development is needed to verify the Veteran 
alleged stressors and whether his PTSD is related to service. 

Tinnitus in the left ear

The Veteran claims that his diagnosed tinnitus of the left 
ear is related to service.  The Veteran stated that he had 
loud noise exposure while serving in the Marine Corp which 
included the firing of weapons, grenade explosions, rocket 
attacks, and being around heavy artillery.  The Veteran 
claims that while stationed in Camp LeJune, he was sent to an 
army base in Georgia to "play war" where he was exposed to 
loud noises.  See Letter from Veteran, dated February 2004.

Again, as stated above, the Veteran was a general 
warehouseman, stock clerk, during service.  The Veteran's 
personnel records indicate the Veteran was stationed at Camp 
LeJune but does not indicate the nature of his training.  See 
DD 214.  The Veteran claimed he was sent to Fort Stuart in 
Georgia where he was exposed to noise during training but 
does not indicate when this occurred.  See Veteran's 
statement, dated May 2003.  There is no indication the nature 
of training the Veteran participated in or whether he was in 
Fort Stuart.

The Veteran submitted a May 1990 letter between his private 
medical doctors, Dr. M. E. Glasscock and Dr. C. McGaw, 
stating that the Veteran was diagnosed with tinnitus where 
the left ear was worse than the right but that his 
"[a]udiometric testing revealed normal hearing 
bilaterally."  See Dr. Glasscock letter to Dr. McGaw, dated 
May 1990.  

According to Dr. T. Douglas, another private medical doctor, 
in December 2003, the Veteran was diagnosed with left high-
frequency sensorineural hearing loss.  Furthermore, Dr. 
Douglas opined that the Veteran's left ear tinnitus was 
likely secondary to his hearing loss.  See Dr. T. Douglas 
record, dated December 2003.  It is noted that the Veteran 
was denied service connected for bilateral hearing by the RO 
in April 2004 as the evidence did not indicate it was related 
to service.

While there is a diagnosis of tinnitus, given the unclear 
etiology of the Veteran's condition, the Board finds that 
additional evidence is needed to determine whether the 
Veteran's tinnitus is related to service.

Accordingly, the case is REMANDED for the following action:

1.	The AMC should attempt to verify the 
Veteran's reported PTSD stressors, as 
described in particular the June 2004 
Notice of Disagreement and a narrative 
received from the Veteran in May 2003, 
by requesting unit information and unit 
history.  If additional evidence is 
needed for stressor verification, the 
Veteran should be asked to provide it.  
If stressor verification cannot be done 
due to insufficient information, that 
fact should be documented in the 
record.

2.	The AMC should then prepare a list of the 
Veteran's claimed in-service stressors, 
which must be forwarded to the JSRRC for 
verification.  If such verification cannot 
be provided, it must be so stated, in 
writing, for inclusion in the claims 
folder.

3.	The AMC should schedule the Veteran for a 
VA psychiatric examination to determine 
whether the Veteran's currently diagnosed 
PTSD is related to service and if his 
problems (being anti-social, worrying, 
etc) reported in February 1970 is related 
to any currently diagnosed psychiatric 
disorder.  The claims file and the AMC's 
report of verified stressors should be 
provided to and reviewed by the examiner 
prior to conducting this examination, and 
the review should be acknowledged.  The 
examiner is requested to state an opinion 
as to whether the Veteran PTSD is related 
to symptoms of anxiety reported in a 
February 1970 service treatment record, or 
whether it is a result of a verified 
stressor.  The complete rationale for each 
opinion expressed must be provided. 

4.	The Veteran should also be scheduled 
for a VA audiological examination to 
determine the nature and etiology of 
any diagnosed ear disorder, 
specifically left ear tinnitus, and the 
VA examiner is asked to state whether 
it is at least as likely or not that 
the left ear tinnitus diagnosed is 
etiologically related to service.  All 
testing deemed necessary by the 
examiner should be performed and the 
results reported in detail.  The claims 
folder must be available for review by 
the examiner in conjunction with the 
examination and this fact should be 
acknowledged in the report.

5.	Thereafter, the AMC should readjudicate 
the Veteran's claims.  If the benefits 
sought on appeal remain denied, the 
Veteran should be provided a supplemental 
statement of the case (SSOC). The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal. An appropriate period of time 
should be allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




